DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the species of cell surface marker of PDL1 in the reply filed on November 29, 2021 is acknowledged.  Applicant indicates that claims 1, 4, 8-10, 14-15, 19-21, 48, 50 and 53-54 read upon the elected species.
Upon performing searches, the examiner identified prior art for some of the non-elected species, and therefore these species have been rejoined and included for examination. They include GluR2 (aka GRIA2), CD63, LAMP1 and  SNAP25.

2.	Claims 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.

3.	Accordingly, claims 1, 4, 8-11, 14-15, 19-21, 48, 49-50 and 53-54, to the extent they read upon the species of PDL1, GluR2 (aka GRIA2), CD63, LAMP1 and  SNAP25, are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 04/10/2020, 05/04/2020, 11/24/2020 and 12/02/2021 have been considered and the references therein are of record.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/531,845, filed 07/12/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, apart from tau, the ‘845 provisional application does not provide any support for, or disclosure of, the neuron-associated target biomarkers recited in claim 9 (e.g., a-synuclein, SOD1, TDP43, prions, HTT, SMA, amyloid-beta, synaptic proteins, clusterin or DRP1). First support for these limitations is found in provisional Appl. No. 62/678,853, filed 05/31/2018. 
Accordingly, for purposes of prior art, the claims have been accorded the following effective filing dates:
Claims 1, 4, 8, 10, 14-15, 19-21, 48, 50, 53-54 – 07/12/2017
Claim 9 – 05/31/2018
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that the claim limitation in question is described as required by 35 U.S.C. 112, first paragraph, in the relevant application.  This could be accomplished, for example, by pointing out the page and line numbers where the limitations appear. 

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: some of the claimed subject matter of claim 9, while present .

Claim Objections
7.	Claims 9 and 48 are objected to because of the following informalities:  the claims recite acronyms that are not spelled out in their first usage in the claims (i.e., SOD1, TDP43, HTT, SMA, DRP1, GluR2, DRD2, GRIA2, SNAP25, CTLA4, PDL1, PD1, GLAST-1, LAMP1, CA125).  It would be remedial to amend the claim language in claims 9 and 48 such that the acronyms are clearly defined.  
	Also in claim 48, GluR2 and GRIA2 are synonymous terms for the same receptor (see Wikipedia entry for GRIA2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 4, 8-10, 14-15, 19-21 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, claim 1 recites that the at least one surface marker is “selected from Tables 1A-1B.”  However, MPEP § 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	Applicant is therefore advised to rewrite claim 1 to recite the elements of Tables 1A and/or 1B that are pertinent to the invention being claimed. Dependent claims 4, 8-10, 14-15, 19-21 and 53-54 are included in this rejection as they include all of the limitations of base claim 1, yet nothing in addition that would aid in clarifying the matter.

	The recitation in claim 9 that a target biomarker is “SMA” renders the claim indefinite because it is unclear what is encompassed by the term SMA. The art does not recognize SMA as a protein or gene, but rather as a neurodegenerative disorder: Spinal Muscular Atrophy. The protein associated with this disorder is Survival motor neuron (SMN) protein. Therefore, it unclear if applicant intends to claim SMN as a target biomarker or whether some other protein that is associated with SMA is encompassed by the claim. The metes and bounds of the claim cannot be readily determined.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 4, 8-11, 14-15, 19-21, 48-50 and 53-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsuhashi (US 2018/0340945 A1; filed 05/24/2018 with priority to 05/24/2017).
	Mitsuhashi teaches methods for detecting an quantitating biomarkers on vesicles, and the use of these detected biomarkers in diagnostic and prognostic 
a) providing a biological sample comprising vesicles;
b) contacting a solid support comprising capture agents associated therewith with the biological sample under conditions wherein the capture agents selectively bind to a first biomarker on the vesicles, thereby capturing said vesicles having said first biomarker on the solid support (contacting a biological sample with a functionalized capture surface to form a complex between the functionalized capture surface and extracellular vesicles (EVs) comprising the at least one cell surface marker; wherein the capture surface is functionalized with a reagent that specifically binds the at least one cell surface marker);
c) separating the solid support from the biological sample (separating the formed complex from an unbound portion of the biological sample to obtain a captured complex; washing the capture complex; eluting the EVs comprising the at least one surface marker from the functionalized surface); and
d) detecting a second biomarker on the vesicles captured on the solid support using a detection agent that selectively binds to the second biomarker.
Thus, the method disclosed by Mitsuhashi addresses steps (a)-(d) of present claim 1. See also paragraph [0172], for example, which teaches the premise of washing the solid support following incubation steps.
	Mitsuhashi teaches that the first or second biomarker may be an exosome surface marker, such as CD63, a neuron-specific protein (such as SNAP25), tau, phosphorylated tau, A42 (amyloid-beta 42), or other biomarker such as PD-L1, glutamate receptor 2 (GluR2 or GRIA2), LAMP1, and the synaptic proteins synaptophysin, synaptotagmin, synaptopodin, postsynaptic density protein 95 (PSD95), synaptic vesicle glycoprotein 2A (SV2A) (see [0011] and Table 2), which addresses biomarker and cell surface protein limitations within present claims 1, 9, 11 and 48-50.
	Regarding claim 4, Mitsuhashi teaches that the capture agents may comprise antibodies or aptamers (see [0016]).

	Regarding claim 10, Mitsuhashi discloses that following measuring the level of a biomarker, the subject may be diagnosed with a disease or disorder, such as neurological disorder, by comparing the measured biomarker level to a control level, and treating the subject for the neurological disorder in the subject is diagnosed as having the neurological disorder (see, for example, [0024]).
	With respect to claims 14-15, Mitsuhashi discloses that the biological sample may be selected from whole blood, plasma, serum, urine, interstitial fluid, peritoneal fluid, tears, saliva, and cerebrospinal fluid (see [0019]).
	Regarding claims 19-20, Mitsuhashi teaches that magnetic bead may be used as the solid support (see [0013] and [0090]). Claim 21 is also anticipated because Mitsuhashi discloses that the solid support may also be a membrane, a slide (see [0013]), chromatographic matrix particles (see [0122]) or a chip (see [0125]).
	And with respect to claim 54, Mitsuhashi indicates that the biomarker may be detected and measured using an immune-polymerase chain reaction (PCR) assay (see [0018], [0121] and [0127]), which is a quantitative method. 

Conclusion
10.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649